   Case: 1:18-cv-05369 Document #: 89-1 Filed: 12/03/19 Page 1 of 4 PageID #:2666




                                           EXHIBIT A



                                         DEFINITIONS

        1.       The present tense includes the past and future tenses. The singular includes the
plural, and the plural includes the singular. “All” means “any and all;” “any” means “any and all;”
“Including” means “including but not limited to;” “And” and “or” encompass both “and” and
“or.” Words in the masculine, feminine, or neuter form shall include each of the other genders.

        2.     “Document” or “Documents” includes, without limitation, originals, masters and
every non-identical copy, hardcopy or electronic, of writings and printed, typed and other graphic
or photographic matter, including microfilm of any kind or nature, recordings (tape, disc or other)
of oral communications, and other data compilations from which information can be obtained, in
the possession, custody or control of Ubiquiti or any present or former officers, employees or
agents thereof, or known by Ubiquiti to exist. The term “document” or “documents” includes,
without limiting the generality of the foregoing, all letters, telegrams, teletypes, correspondence,
contracts, agreements, notes to the files, notebooks, reports, memoranda, mechanical and
electronic sound records or transcripts thereof, blueprints, flow sheets, formal or informal
drawings, calendar or diary entries, memoranda of telephone or personal conversations or of
meetings or conferences, studies, interoffice communications, price lists, bulletins, circulars,
statements, manuals, summaries of compilations, minutes of meetings, maps, charts, graphs, order
paper, articles, announcements, books, catalogs, records, tables, books of account, ledgers,
vouchers, canceled checks, invoices or bills. A draft or non-identical copy is a separate document
within the meaning of this term.

       3.      “Relating to,” “related to,” “relate(s) to,” “concerning,” “concern,” “pertaining to,”
or “pertain(s) to” a given subject shall mean directly or indirectly concerning, constituting,
containing, summarizing, mentioning, embodying, evidencing, showing, comprising, connected
with, describing, reflecting, identifying, illustrating, stating, referring to, dealing with,
commenting on, responding to, describing, involving, mentioning, discussing, recording,
supporting, or negating such subject, in whole or in part.

        4.     “Things” means , without limitation, all categories of tangible objects not included
within the definition of “documents.”

        5.      “Third-Party Software” means software, including but not limited to entire
programs and/or parts thereof, written and/or developed, in whole or in part, by any person or
entity other than You.

       6.     “Ubiquiti-Identified Code File” means any code file that You contend forms a basis
for any cause of action in Your operative complaint (which, at the time of service is Your First
Amended Complaint), as limited by any court order.

        7.      “Versions” means a particular form of software that differs from an earlier form,
later form, or other forms of the same software.



Active 42817662.1                                1
   Case: 1:18-cv-05369 Document #: 89-1 Filed: 12/03/19 Page 2 of 4 PageID #:2666




        8.      “You,” you,” “Your,” “your,” and “Ubiquiti” means plaintiff Ubiquiti Networks,
Inc., and includes without limitation , (a) any of its divisions, departments, or other organizational
or operational units; (b) all of its predecessor or successor companies or corporations; (c) present
and former officers, directors, employees, consultants, agents, attorneys, or others acting or
purporting to act on its behalf.




Active 42817662.1                                 2
   Case: 1:18-cv-05369 Document #: 89-1 Filed: 12/03/19 Page 3 of 4 PageID #:2666




                                   REQUESTS FOR PRODUCTION

       1.      All Versions of each and every Ubiquiti-Identified Code File, including at least the
source code file and object code file.

        2.      All Documents and Things related to any alleged creation, derivation, modification,
alteration, and/or deletion by You of any Version of any Ubiquiti-Identified Code File.

         3.         All GPL licenses related to any Ubiquiti-Identified Code File.

       4.      All Documents and Things that You contend show that any Versions of any
Ubiquiti-Identified Code File do not contain and/or was not derived from, in whole or in part, a
program or part of a program that is covered by the GPL.



                                    REQUESTS FOR ADMISSION

         1.    Admit that each and every Ubiquiti-Identified Code File contains, in whole or in
part, a program or part of a program that is covered by the GPL.

         2.     Admit that each and every Ubiquiti-Identified Code File was derived, in whole or
in part, from a program or part of a program that is covered by the GPL.



                                         INTERROGATORIES

        1.     For all Versions of each and every Ubiquiti-Identified Code File, identify in its
entirety each and every corresponding file path and name in Your alleged firmware.

        2.      For all Versions of each and every Ubiquiti-Identified Code File, identify the
circumstances surrounding its alleged creation and any subsequent modification, alteration, and/or
deletion by You, including the following: a detailed description of any parts of the Ubiquiti-
Identified Code File that You allegedly created, modified, altered, and/or deleted; the name(s) of
any individual author(s) and/or contributors; the physical location(s) of creation, modification,
alteration, and/or deletion; the date(s) of creation, modification, alteration, and/or deletion; and
any Documents or Things related to any creation, modification, alteration, and/or deletion.

        3.     For all Versions of each and every Ubiquiti-Identified Code File, describe in detail
any relationship to Third-Party Software, including the following: an identification of any Third-
Party Software contained in the Ubiquiti-Identified Code File; an identification of any Third-Party
Software from which the Ubiquiti-Identified Code File was derived; and an identification of any
Third-Party Software that is and/or was compatible and/or interoperable with the Ubiquiti-
Identified Code File.




Active 42817662.1                                    3
   Case: 1:18-cv-05369 Document #: 89-1 Filed: 12/03/19 Page 4 of 4 PageID #:2666




        4.      If You deny in whole or in part any request for admission under Federal Rule of
Civil Procedure 36 served on You in this case, describe the reasons for such denial and all facts
related thereto, including an identification of all sources that You claim support those facts.




Active 42817662.1                              4
